Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Examiner notes that the drawings received 05/10/2021 overcome all outstanding rejections. 
Claim Rejections - 35 USC § 112
Examiner notes that the amendment received 05/10/2021 has overcome all outstanding 112(b) rejections. 
Claim Rejections - 35 USC § 102
Examiner notes that the amendment received 05/10/2021 has overcome all outstanding 102 rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US20130244859, hereinafter referred to as Kawaguchi).
Regarding claim 1, Kawaguchi discloses a glass (see Kawaguchi at [0001], disclosing an alkali-free glass suitable for an OLED display) comprising fluoride and one or more rare earth metal oxides (see Kawaguchi at [0039], disclosing it is possible to add, as a fining agent, F2 … up to 5% … and it is also possible to add, as a fining agent, CeO2 or the like up to 5%.) wherein the fluoride has a content of at least 0.38 mol. % (see Kawaguchi at [0039], disclosing it is possible to add, as a fining agent, F2 … up to 5%, which overlaps with the claimed range) and the one or more rare earth metal oxides has a content of at least 0.42 mol. % (see Kawaguchi at [0039], disclosing it is also possible to add, as a fining agent, CeO2 or the like up to 5%, which overlaps with the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
While Kawaguchi does not explicitly disclose the glass comprises a sharpness absorption greater than zero and an absorption cut off controllable between 300 nm and 450 nm, these are inherent properties deemed to naturally flow from the composition of the glass. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 2, while Kawaguchi does not explicitly disclose the sharpness absorption is Sharpness greater than 0.05 OD/mm/nm, this is an inherent properties deemed to naturally flow from the composition of the glass. Products of 
Regarding claim 3, while Kawaguchi does not explicitly disclose the absorption cut off is less than 370 nm, this is an inherent properties deemed to naturally flow from the composition of the glass. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 4, while Kawaguchi does not explicitly disclose the glass is capable of being exposed to UV radiation while still functioning as a glass, this is an inherent properties deemed to naturally flow from the composition of the glass. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 5, Kawaguchi discloses the glass is made from a fusion draw process or float process (see Kawaguchi at [0047], disclosing it is possible to form a glass sheet by, for example, a down-draw method (slot down method or the like), a float method, or the like).
Regarding claim 26, Kawaguchi discloses a display device comprising the glass of claim 1 (see Kawaguchi at [0001], disclosing an alkali-free glass suitable for an OLED display).
Regarding claim 27, Kawaguchi discloses the glass comprises in weight percent on an oxide basis in the ranges: SiO2 45-65 (see Kawaguchi at Table 2, Example No. 11, disclosing an example of a glass with a SiO2 content of 61.4 wt. %) Al2O3 10-25 (see Kawaguchi at Table 2, Example No. 11, disclosing an example of a glass with an Al2O3 content of 15.9 wt. %) B2O3 0-5 (see Kawaguchi at Table 2, Example No. 11, disclosing an example of a glass with a B2O3 content of 1.4 wt. %) MgO 0-5 (see Kawaguchi at Table 2, Example No. 11, disclosing an example of a glass with an MgO content of 0 wt. %) CaO 0-8 (see Kawaguchi at Table 2, Example No. 11, disclosing an example of a glass with a CaO content of 7.9 wt. %) SrO 0-5 (see Kawaguchi at Table 2, Example No. 11, disclosing an example of a glass with an SrO content of 2.5 wt. %) BaO 0-10 (see Kawaguchi at Table 2, Example No. 11, disclosing an example of a glass with a BaO content of 10.0 wt. %) F- up to 15 (see Kawaguchi at [0039], disclosing it is possible to add, as a fining agent, F2 … up to 5%, which is within the claimed range) and Ce2O3 up to 15 (see Kawaguchi at [0039], disclosing it is also possible to add, as a fining agent, CeO2 or the like up to 5%, which is within the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 28, Kawaguchi discloses the glass is alkali-free (see Kawaguchi at [0001], disclosing an alkali-free glass suitable for an OLED display).
Regarding claim 29, Kawaguchi discloses the fluoride has a content in a range from 1.92 mol.% to 19.2 mol.% (see Kawaguchi at [0039], disclosing it is possible to add, as a fining agent, F2 …up to 5%, which overlaps with the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 30, Kawaguchi discloses the one or more rare earth metal oxides are selected from the group consisting of Ce2O3, Eu2O3, Sm2O3, and combinations thereof (see Kawaguchi at [0039], disclosing it is also possible to add, as a fining agent, CeO2).
Regarding claim 31, the one or more rare earth metal oxides include Ce2O3 having a content in a range from 0.43 mol.% to 4.3 mol.% in the glass (see Kawaguchi at [0039], disclosing it is also possible to add, as a fining agent, CeO2 or the like up to 5%, which overlaps with the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. While Applicant is correct that the amendment filed 05/10/2021 successfully avoids Allan and Ellison per the non-final rejection dated 01/27/2021, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731